Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1, 8-10, 14-17, 23, 26, 32, 35-40, and 43 are currently pending.  Claims 1, 8-10, 14-17, 23, 32, and 43 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 26 and 35-40 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1, 8-10, 14-17, 23, 26, 32, and 43) in the reply filed on 10/25/21 is acknowledged.  Applicant has elected Group I without traverse.  Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply, applicants elected the following species: 
Polymer: poly(L-glutamic acid)
Biomacromolecule agent: ASMTNMELM*
Association: complexed
Adjuvant: CpG
Disorder and/or disease: Cancer
*Regarding applicants' election of ASMTNMELM as a biomacromolecule agent, claim 15 recites ASMTNMELM (claim 15 is the only claim that recites ASMTNMELM).  against PCSK9, M30, M27, Adpgk, CSSASMTNMELM, and/or ASMTNMELM."  Thus, it was unclear if ASMTNMELM itself, an agent that targets ASMTNMELM, or something else was meant to be the elected biomacromolecule.  The election will be interpreted to be ASMTNMELM itself, since this is a known immunogenic tumor mutation as clarified via a telephonic interview with applicants' representative (see the attached interview summary).  
In the reply, applicants have stated that all the pending claims read on the elected species.  However, this cannot be correct.  Specifically, par. [0072] of the published application defines "complexed" as indicating a non-covalent interaction, whereas claim 26 recites "conjugation", which is defined as a covalent bond association according to par. [0073] of the published application.  Thus, claim 26 is clearly not encompassed by applicants' elected species of "complexed".  
Regarding claim 10, this claim is currently included among the examined claims only inasmuch as applicants' elected species of " ASMTNMELM" is presumed to be encompassed by this claim (based on applicants' assertion that all pending claims are readable on the species election—see p. 16 of the 10/25/21 response).  However, applicants must clarify, on the record, whether this is the case in response to this Office Action.  If applicants contend that claim 10 is encompassed by the species election, applicants must explain how the elected species is encompassed by these claims by pointing to one or more members of the recited Markush groups in claim 10 and clearly identifying those members as biomacromolecule that encompasses ASMTNMELM.  If no members of the Markush groups in claim 10 can be shown to encompass ASMTNMELM, 

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.

Claim Objections
Claim 8 is objected to because of the following informalities: the a closing parenthesis should be added to the term "poly(L-glutamic acid)" in lines 2-3 of the claim.  
Claim 10 is objected to because of the following informalities: the term "insulin" is repeated in the claim.  The instance at the end of the claim (i.e., in the third-to-last) line of the claim should be deleted.  
Claim 15 is objected to because of the following informalities: the word "derivaed" should be "derived".  Further, claim 15 recites "FLT1, best known as VEGFR1" in the fourth-to-last line of the claim.  Although it is acceptable to provide alternative names as a parenthetical expression following a given term, the phrase "best known as VEGFR1" should be deleted.  
Claim 23 is objected to because of the following informalities: the abbreviation "CPG" should be written as "CpG" for clarity in this claim and consistency with its common usage in the art.  Further, the claim recites "any derivative of an adjuvant, and any combination of adjuvant".  These recitations are far too broad, and could lack enablement or be viewed as indefinite.  However, this issue is raised as an objection because it is not believed that applicants intended to use language this broad.  The examiner suggests .
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 10, 15, 23, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Claim 8 is indefinite because the term "e.g." is used throughout the claim (at least six occurrences).  It is not clear whether the phrase "e.g.", which means "for example", is a limitation or whether it is merely listing disclosed examples and/or embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether this phrase is a limitation, and thus part of the claimed invention, this phrase renders the claim indefinite.  
B.  Claim 8 is indefinite in the recitation "polymerizable oils having a low degree of cross-linking".  The term "low degree of cross-linking" is a relative term which renders the claims indefinite.  The term/phrase "low degree" is subjective and is not defined in a limiting way in the specification.  This term is not defined by the claim, the specification does not provide a sufficient standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, one of ordinary skill in the art could reasonably construe "low" to be any of a variety 
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  
C.  Claim 8 is indefinite in the recitation "poly(L-glutamic acid)" followed by "poly(gamma-glutamic acid)".  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In this case, "poly(L-glutamic acid)" is the broad limitation and "poly(gamma-glutamic acid)" is the narrower limitation, which falls within the scope of "poly(L-glutamic acid)".  Indeed, the recitation "poly(gamma-glutamic acid)" simply indicates how the glutamic acid residues are connected, and often indicates gamma-poly-L-glutamic acid.  For the purposes of this Office Action, poly(L-glutamic acid) having either configuration (either connected in a gamma configuration or in an alpha configuration) will be considered to meet the claim.  
D.  Claim 10 is indefinite in the terms "Depreotide trifluoroacetate (plus sodium pertechnetate)", "Edotreotide (plus yttrium-90)", "Pentetreotide (plus indium-111)".  It is not clear whether the parenthetical portions of these terms are limitations or whether they are merely listing disclosed examples and/or embodiments.  Description of examples or 
E.  Claim 10 is indefinite in the term "KL4 in lucinactant".  Lucinactant is a medication that contains the peptide KL4 acetate, but it is not clear if KL4 acetate is required or simply the sequence of KL4.  
F.  Claim 10 is indefinite in the terms "a CRF-related peptide", "an Insulin-like peptide", "a CCK-related peptide", "a Gastrin-related peptide", "a VIP-related peptide", "an endothelin-related peptide", "an apoptosis related peptide", "a fibrin related peptide", "a Galanin-related peptide", "a growth factor-related peptide", and "a virus-related peptide".  The term "related" is vague and it is not clear what peptides would be considered "related" to any of the recited peptides.  The term "related" could be interpreted in multiple ways.  For example, it could refer to a peptide having similar function, a peptide having similar sequence or structure but not necessarily the same function, or it could refer to a peptide having both different structure/sequence and function, but being involved in the same or similar biochemical pathway(s) as the claimed peptides.  Further, there is no evidence that any of these terms have a recognized meaning in the art.  
G.  Claim 10 is indefinite because the term "L-Ornithyltaurine Hydrochloride" is not a biomacromolecule as defined in par. [0078] of the published application (which states that a "biomacromolecule" is a molecule with a molecular mass exceeding 1 kDa (1000 Da).  L-Ornithyltaurine Hydrochloride has a molecular mass of 275.75 Da.  
H.  Claim 15 is indefinite in the recitation "such as", which is used throughout the 
I.  Claim 23 is indefinite because the terms "for example", "such as" (at least four occurrences), are used throughout the claim (at least six total occurrences).  It is not clear whether these phrases are limitations or whether they are merely listing disclosed examples and/or embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether these phrases are limitations, and thus part of the claimed invention, these phrases render the claim indefinite.  
J.  Claim 32 is indefinite because it recites "wherein the pathogen is selected from" but the Markush group that follows recites a variety of disorders that are NOT pathogens.  It is further noted that the Markush group in claim 32 suffers from other issues as well.  For instance, the term "antibiotic" is repeated three times.  Additionally, the Markush group recites phrases that do not belong in a Markush group of diseases (or pathogens as is the case here, even if the Markush group actually recited pathogens).  For example, claim 32 recites "carbetocin works as an oxytocic" and "teriparatide is the only anabolic (i.e., bone growing) agent indicated for use in postmenopausal women with osteoporosis".  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

OR

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.  

Claims 1, 8-10, 32, and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SATCHI-FAINARO (US 2018/0318428; Priority to Sep. 30, 2015).  
Satchi-Fainaro discloses polymers for associating with and delivering oligonucleotides (title; abstract).  The disclosed polymers are derivatives of poly(L-glutamic acid (elected species) ([0022]-[0023]) that form complexes with biomacromolecules ([0163]-[0164]).  
Regarding claim 43, Satchi-Fainaro teaches that the polymers can be cross-linked using cross-linking agents (abstract; [0288], [0426], [0745]).  Satchi-Fainaro also teaches the use of other polymers ([0201]) and formation of nanoparticles ([0540]).  

Claims 1, 8-10, 32, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SASAKI (US 2013/0052127; Pub. Feb. 28, 2013).
Sasaki discloses drug delivery complexes comprising an antigen, a cationic molecule, and an anionic molecule (title; abstract).  Sasaki teaches vaccine compositions comprising a cancer antigen (nucleic acid or protein antigen) and gamma-polyglutamic 
Regarding claim 43, Sasaki teaches a cationic polymer that reads on an additional polymer and/or complexing agent (abstract; [0012]).  

Claims 1, 8-10, 14, 32, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BORREBAECK (US 2013/0028932; Pub. Jan. 31, 2013).
Borrebaeck discloses compositions comprising immunostimulatory polypeptides and poly(glutamic acid) (PGA) as vaccines or in the treatment of cancer (title; abstract; [0001], [0025], [0151], [0164]).  The compositions may be in the form of nanoparticles comprising or consisting of PGA ([0016], [0121]), and the PGA may be either [Symbol font/0x61]-PGA or γ-PGA ([0056]).  Borrebaeck teaches the delivery of antibodies (such as anti-CD40 antibodies, which are "apoptosis-related peptides") ([0005]) and antigens (such as cancer cell antigens) ([0077]), which may be non-covalently linked (e.g., complexed) within the nanoparticles ([0022]-[0023]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 8-10, 14, 32, and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over BORREBAECK (US 2013/0028932; Pub. Jan. 31, 2013) in view of POULIQUEN (US 2007/0196497; Pub. Aug. 23, 2007).  
Borrebaeck discloses compositions comprising immunostimulatory polypeptides and poly(glutamic acid) (PGA) as vaccines or in the treatment of cancer (title; abstract; [0001], [0025], [0151], [0164]).  The compositions may be in the form of nanoparticles comprising or consisting of PGA ([0016], [0121]), and the PGA may be either [Symbol font/0x61]-PGA or γ-PGA ([0056]).  Borrebaeck teaches the delivery of antibodies and antigens (such as cancer cell antigens) ([0077]), which may be non-covalently linked (e.g., complexed) within the nanoparticles ([0022]-[0023]).  
Regarding applicants' elected species of polymer, while Borrebaeck does not specify whether the PGA is of the L- or D- form of poly(glutamic acid), anyone of skill in the art at once envisions both of these forms.  However, Pouliquen is cited to further show the obviousness of this feature.  Pouliquen discloses pharmaceutical formulations for the In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  

Claims 1, 8-10, 14-17, 23, 32, and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over BORREBAECK (US 2013/0028932; Pub. Jan. 31, 2013) in view of POULIQUEN (US 2007/0196497; Pub. Aug. 23, 2007), YADAV (Yadav, M., et al. Nature (2014), 515; 572-576; on IDS).  
The teachings of Borrebaeck and Pouliquen are presented supra, and are incorporated herein.  
Regarding applicants' elected species of biomacromolecule, Borrebaeck teaches the delivery of antibodies and antigens (such as cancer cell antigens) ([0077]), but does not expressly teach ASMTNMELM.  However, this is a known cancer cell antigen, and it would have been obvious to one of skill in the art to use any such antigen.  
For example, Yadav teaches that tumor cells typically harbor a number of mutations, and that peptides containing these mutations could be immunogenic as they nd col.).  Yadav teaches the successful use of these peptides in combination with adjuvants (e.g., polyI:C) to delay tumor growth (p. 573, 2nd col.; Fig. 4; Methods, 2nd col.).  Yadav suggests these peptide epitopes are useful to generate novel cancer vaccines (p. 575).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a known immunogenic tumor peptide epitope as an antigen in the vaccine/cancer treatment compositions of Borrebaeck.  One would have been motivated to do so with the expectation of generating an immune response to target cancer cells as taught by Yadav.  Further, it is well within the skill of the ordinary artisan to select a known cancer cell antigen to generate an anti-cancer treatment or vaccine.  

Claims 1, 8-10, 14-17, 23, 32, and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over BORREBAECK (US 2013/0028932; Pub. Jan. 31, 2013) in view of POULIQUEN (US 2007/0196497; Pub. Aug. 23, 2007), YADAV (Yadav, M., et al. Nature (2014), 515; 572-576; on IDS), and BODE (Bode, C., et al. Expert Rev. Vaccines (2011); 10(4), 499-511).  
The teachings of Borrebaeck, Pouliquen, and Yadav are presented supra, and are incorporated herein.  
Regarding applicants' elected species of adjuvant, the references do not teach CpG.  However, CpG is a known adjuvant, and it would have been obvious to one of skill in the art to use any such adjuvant.  
For example, Bode discloses CpG DNA as a vaccine adjuvant (title; abstract).  Bode teaches that, when used as vaccine adjuvants, CpG oligodeoxynucleotides (ODNs) improve the function of professional antigen-presenting cells and boost the generation of humoral and cellular vaccine-specific immune responses (abstract).  Preclinical studies indicate that CpG ODNs improve the activity of vaccines targeting infectious diseases and cancer.  Clinical trials demonstrate that CpG ODNs have a good safety profile and increase the immunogenicity of coadministered vaccines (abstract; pgs. 1-10).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a known adjuvant in conjunction with the vaccine/cancer treatment compositions of Borrebaeck.  One would have been motivated to do so with the expectation of generating an improved immune response to target cancer cells as taught by Yadav.  Further, it is well within the skill of the ordinary artisan to select a known adjuvant to generate an anti-cancer treatment or vaccine.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

U.S. Patent Application No. 16/310,715
Claims 1, 8-10, 14-17, 23, 32, and 43 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 248, 250, 252, 255, 258-262, of copending Application No. 16/310,715 in view of BORREBAECK and POULIQUEN.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '715 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '715 claims recite a nanoparticle.  However, Borrebaeck discloses compositions comprising immunostimulatory polypeptides and poly(glutamic acid) (PGA) as vaccines or in the treatment of cancer, the compositions in the form of nanoparticles comprising or consisting of PGA (title; abstract; [0001], [0016], [0025], [0121], [0151], [0164]).  The compositions may be in the form of nanoparticles comprising or consisting of PGA.  .  Thus, the entire scope of the instant claims is rendered obvious since, the formulation of these compositions as nanoparticles is an obvious variation of the '715 claims.  

Conclusion
Claims 1, 8-10, 14-17, 23, 32, and 43 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658